DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-3, 9-11, 13, & 14 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “Two handles, each of said handles of sufficient size be held by a human hand, b. Said handles being attached and extending away from each other, c. The distal ends of said handles comprising coupling components capable of coupling a drone, d. A handle joint connecting the handles over the drone” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “A handle joint with a coupling component capable of coupling the display mount, c. Said handle joint comprised of two components capable of coupling handles, d. Said handles being cylindrical and providing adequate surface area to be held by human band, said handles extending away from the display mount when coupled” in combination with the remaining claim elements as set forth in claim 9.  
Regarding claim 13, 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647